DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on March 29, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 	Furthermore, the specification is objected to because it lacks antecedent basis for “wherein the first portion of the drain region has a first level of a dopant and the second portion of the drain region has a second level of the dopant greater than the first level” as recited in claim 35.

Possible Status as a Continuation-in-Part
 	This application repeats a substantial portion of prior Application No. 16/046,354 and 15/147,635, filed on July 16, 2018 and May 5, 2016 respectively, and adds disclosure not presented in the prior application.  Here, the instant application adds subject matter in claim 35 directed to first and second dopant levels with different magnitudes in first and second portions of the drain region, and this subject matter is not disclosed in either of the parent applications.

 	Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-27, 35-40 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 21, it is unclear how a second trench 272 extends to the second source/drain region 232 and a third trench 272 extends to the first source/drain region 234.  The trenches extend toward, but do not extend to, the source/drain regions 232, 234 because of the interposing salicides 262/264.

 	Additionally as to claim 21, it is unclear how the gate structure 210 interposes the first source/drain region 234 and the second source/drain region 232 as the gate structure is formed above both regions and cannot possibly lie between, i.e. interposed, the regions.
 	
 	As to claim 35, it is unclear how the dielectric layer 252 has at least one recess 260_n over the first portion of the drain region 234.  FIG. 10 shows at least one recess 260_n formed over N well 206 but the at least one recess is not formed over the drain region 234.

 	Additionally as to claim 35, it is unclear how the first portion of the drain region (portion formed by overlap between 252 and 234) has a different doping than a second portion of the drain region (portion formed in contact with first conductive element 264).
	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 28-30 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahn (U.S. Patent Publication No. 2008/0157218 A1), as cited in the IDS and hereafter “Ahn”, and further in view of Chung et al. (U.S. Patent Publication No. 2010/0052057 A1), hereafter “Chung”.

	As to claim 28, Ahn teaches:
A gate structure (130+131+132+ uppermost 140) formed on a substrate 100.

A first source/drain region (left 120) disposed on a first side (left side, from a midpoint of the gate between 161 and 162) of the gate structure and a second source/drain region (right 120) formed on a second side (right side, from a midpoint of the gate structure between 161 and 162) of the gate structure.

A dielectric layer 150 contiguously extending from over the gate structure to over the second source/drain region, wherein the dielectric layer includes at least one recess (portion of 162 formed in layer 150) in a portion of the dielectric layer between the second side of the gate structure and the second source/drain region, the at least one recess being spaced a distance from the second side of the gate structure toward the second source/drain region.  Ahn teaches the at least one recess spaced from a midpoint of the gate structure (“the at least one recess being spaced a distance from the second side of the gate structure toward the second source/drain region”).  See Ahn, FIG. 5.

A first trench (portion of 162 formed in layer 151) substantially filled with a conductive material 170 and extending to the at least one recess and a second trench 163 extending to the second source/drain region (right 120), wherein the second trench is substantially filled with the conductive material.

However, Ahn does not teach the first and second source/drain regions having a first type of conductivity.
On the other hand, Chung teaches in FIG. 3D first and second source/drain regions having a first type (n-type) of conductivity.
One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of first and second source/drain regions having a first type of conductivity would enable the formation of an n-type MOSFET device.  See Chung, ⁋ [0037].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the first and second source/drain regions having a first type of conductivity as taught by Chung into the transistor device having first and second source/drain regions as taught by Ahn.

	As to claim 29, Ahn teaches the conductive material 170 in the first trench further substantially fills the at least one recess.  See Ahn, FIG. 6, FIG. 7.

 	As to claim 30, Ahn teaches the first trench interposes the second trench 163 and the gate structure (portion of gate structure formed to the left of the first trench).  Id.


 	As to claim 34, Ahn teaches the second source/drain region interfaces a shallow trench isolation feature 110 disposed in the substrate 100.  Id.

Claims Allowable If Rewritten in Independent Form
 	Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claims 31-33, Ahn is the closest prior art but does not teach the limitations of the terminal end.

 	As to claims 32 and 33, Ahn is the closest prior art but does not teach the limitations of the at least one recess exposing a top surface of a first well structure.


No Prior Art Applied
 	No prior art has been applied to claims 21-27 and 35-40 in view of the unclear claim language.


Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Tomomitsu et al. (KR10080074049A)


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829